Concurring Opinion by
Mr. Chief Justice Bell:
I concur in the result, but vigorously disagree with the “factual expectation theory.” The majority Opinion impliedly approves the “factual expectation theory” which states that “anyone who has an expectation of economic benefit from the preservation of property or an expectation of loss from its destruction, regardless of his relation to the property, has an insurable interest.” What about the many stores and businesses whicli lose their patronage and their business when a superhighway or turnpike is built a short distance away from there, or a nearby road is moved slightly away from them, or closed?